DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, claim 12 recites without defining “wherein the integrator is implemented using elements of a type 2 controller of the audio amplifier”, and it is unclear to one skilled in the art to determine the scope/bounds of the above feature. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 13, 15-16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez (U.S. 7,400,191).
Regarding claims 1 and 15, Rodriguez (hereinafter, Ref~191) discloses (please see Figures 2A/2B and related text for details) an audio system comprising: a speaker (212 of Fig. 2A) configured to output audio; and 
an audio amplifier (202 of Fig. 2A) in communication with the speaker and configured to provide an audio output signal to the speaker for output, wherein
 an audio amplifier (200 of Fig. 2B) comprising: 
a power output stage (222 of Fig. 2A) configured to output an audio output signal, the audio output signal generated by amplifying an audio input signal (208 of Fig. 2A); 
an output filter (224 of Fig. 2A) connected to the power output stage and configured to filter the audio output signal to generate a filtered output signal, wherein the output filter comprises an inductor (L1 of Fig. 2B); 
a first feedback loop (centered by 248 of Fig. 2B) between a first node (common node of 222 and L1 of Fig. 2B) and a summing node (common node of R1/R2 of Fig. 2B), the first node between the power output stage and the inductor, wherein the first feedback loop is configured to provide a first current (output current from 248 of Fig. 2B) to an integrator (216 of Fig. 2B) at the summing node; and 
a second feedback loop (centered by 246 of Fig. 2B) between a second node (common node of L1//L2) and the summing node, the second node between the inductor and an output of the audio amplifier, wherein the second feedback loop is configured to provide a second current (output current from 246 of Fig. 2B) to the integrator at the summing node, and wherein an integrator output of the integrator provides current mode control of the audio amplifier, meeting claims 1 and 15.  
Regarding claim 2, Ref~191 discloses the audio amplifier of claim 1, wherein the power output stage comprises a first field-effect transistor (Q3 of Fig. 2B) connected between the output filter and a first rail voltage (upper rail #1 of Fig. 2B), and a second field effect transistor (Q4 of Fig. 2B) connected between the output filter and a second rail voltage (bottom rail #2 of Fig. 2B), meeting claim 2.  
Regarding claims 3 and 16, Ref~191 discloses the audio amplifier, wherein the first feedback loop comprises a first resistor (R11 or R9 of Fig. 2B) configured to provide the first current to the integrator, meeting claims 3 and 16.  
	Regarding claim 9, Ref~191 discloses the audio amplifier of claim 1, wherein the integrator comprises a differential integrator (216 of Fig. 2B), and wherein the second feedback loop comprises an RC circuit (capacitor C22 and resistor R21 or R22) coupled to a positive input of an operational amplifier of the differential integrator, meeting claim 9.  
	Regarding claims 10 and 21, Ref~191 supports the claimed “wherein a combination of the first current and the second current generates a current that is proportional to a winding voltage of the inductor”, since the feedback features are configured in the same manner compared to the claimed invention, meeting claims 10 and 21.  
	Regarding claims 11 and 20, Ref~191 discloses the audio amplifier, further comprising the integrator, wherein the integrator comprises a capacitor (C20 of Fig. 2B) and a second operational amplifier (216 of Fig. 2B), and wherein the capacitor is connected between an inverting input of the second operational amplifier and an output of the second operational amplifier, meeting claims 11 and 20.  
Regarding claim 13, Ref~191 supports the claimed “wherein the integrator output of the integrator provides current mode control of the audio amplifier without inclusion of a current sensor”, since said feature is not being employed by the system, meeting claim 13.  
	Regarding claim 20, Ref~191 discloses the audio system of claim 15, further comprising the integrator, wherein the integrator (216) comprises a capacitor (C20 of Fig. 2B) and a second operational amplifier (EA of Fig. 2B), and wherein the capacitor is connected between an inverting input of the second operational amplifier and an output of the second operational amplifier, meeting claim 20.  
	Regarding claim 21, Ref~191 supports the claimed “wherein a combination of the first current and the second current generates a current (combined current disposed at inverting terminal of 216 of Fig. 2B) that is proportional to a winding voltage of the inductor”, since the feedback features of Ref~191 is configured in the same manner compared to the claimed invention, meeting claim 21.  

Allowable Subject Matter
Claims 4-7, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843